Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1.	In view of applicant’s arguments filed 12/08/2022, the application is still pending. Based on the amendments the drawing objection has been withdrawn. Applicant’s arguments with respect to claim(s) 1, 5, 6, 7, 11, and 12  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Therefore a FINAL REJECTION is being administered in view of Shinichi Matukawa et al. (US Publication 2014/0297932) and Rahul N Iyver et al. (US Publication 2011/0271046).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Shinichi Matsukawa et al. (US Publication 2014/0297932), hereafter Shin in view of Rahul N Iyver et al. (US Publication 2011/0271046), hereafter Rahul.

Regarding claims 1, 5, 6, 7, 11, and 12 Shin discloses a device control apparatus (via host 20) and device apparatus (memory device 11) comprising:

(via host controller 21)configured to transmit, to a device apparatus, a first command (write command CMD49 via issues various commands) to cause prescribed process to be divided and executed; (Paragraph [0072 and 0080])

and an acquisition unit (host interface 12) configured to acquire information (vi carries out interface processing between controller and host) from the device apparatus based on completion of a division process (via command received from the host) by the device apparatus, (Paragraph [0072 and 0080])

Shin does not explicitly disclose wherein the information indicates a remaining number of times of execution of the division process needed before completion of the prescribed process, the division process is based on the first command and the transmission unit is further configured to repeatedly execute the transmission of the first command the remaining number of times.

Rahul discloses wherein the information indicates a remaining number of times of execution (via predetermined number of iterations) of the division process needed before completion (via termination event Step 109) of the prescribed process (via wear leveling), the division process is based on the first command (via information in the WC tables) and the transmission unit is further configured to repeatedly execute the transmission of the first command the remaining number of times. (Figure 11; Paragraph [0106-0109])

Rahul and Shin are analogous art because they are from the same field of endeavor involving programmable read only memory.

It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to include the processes of Rahul into the system of Shin. The motivation behind such a combination would have been to spread wear more evenly among different erase units in a device in a simple and efficient manner. (Paragraph [0008] of Rahul)



Claims 2 and 8 is rejected for the reasons set forth hereinabove for the claims 1 and 7, and the modified Shin further discloses wherein the acquisition unit is further configured to acquire the information (via executes predetermined processing; Paragraph [0074]) from the device apparatus each time the transmission unit transmits the first command (via notify the host of the timing at which host can issue next command). (Paragraph [0103] of Shin)



Claims 3 and 9 is rejected for the reasons set forth hereinabove for the claims 1 and 7, and further the modified Shin discloses wherein the acquisition unit is further configured to acquire the information from the device apparatus along with a notification (via variance threshold reached or checking to determine termination occurred) of the completion of the division process. (Paragraph [0092 and 0093] of Rahul)


Claims 4 and 10 is rejected for the reasons set forth hereinabove for the claims 1 and 7, and further the modified Shin discloses wherein the transmission unit (via 21) is further configured to transmit to the device apparatus (11), a second command (cmd 48) requesting the information and an execution result for the first command (cmd 49) and the acquisition unit is further configured to acquire from the device apparatus, the execution result and the information (via executes predetermined processing; Paragraph [0074]) based on the second command. (abstract of Shin)

Regarding claim 13 Shin discloses a device control system (Figure 1; Memory system), comprising: 
a device apparatus (memory device 11); 
and an apparatus (host 20) comprising:
a first transmission unit (via host controller 21; Paragraph [0260]) configured to transmit, to the device apparatus, a command to cause a prescribed process (via predetermined processing by using firmware; Paragraph [0074]) to be divided and executed; 
and a first acquisition unit (via host driver detecting and loading the function driver; Paragraph [0258]) configured to acquire information from the device apparatus based on completion of a division process by the device apparatus,  and the device apparatus (11)  comprises: 
a second acquisition unit (via host controller interface 17) configured to acquire the command from the apparatus (20); 

and a second transmission unit (via host interface 12)configured to transmit the information to the apparatus(20) based on the completion of the division process, (Figures 1 and 31)

Shin does not explicitly disclose wherein the information indicates a remaining number of times of execution of the division process needed before completion of the prescribed process, the division process is based on the command, wherein the first transmission unit is further configured to repeatedly execute the transmission of the command the remaining number of times.

 Rahul discloses wherein the information indicates a remaining number of times of execution (via predetermined number of iterations) of the division process needed before completion (via termination event Step 109) of the prescribed process (via wear leveling), the division process is based on the command (via information in the WC tables), wherein the first (12) is further configured to repeatedly execute the transmission of the command the remaining number of times. (Figure 11; Paragraph [0106-0109])

Rahul and Shin are analogous art because they are from the same field of endeavor involving programmable read only memory.

It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to include the processes of Rahul into the system of Shin. The motivation behind such a combination would have been to spread wear more evenly among different erase units in a device in a simple and efficient manner. (Paragraph [0008] of Rahul)




Examiner Notes:
3.	Examiner notes that the grouping of the claims covers the receiving and transmitting feature in that the methods to receive and the methods to transmit are inherently required of matching devices. If applicant intends to claim inventions that operate independently and stand on their own in application, examiner would have to consider a restriction of said inventions. In any regard, examiner opens an invitation for an interview regarding the real world scenario this current invention satisfies, should the applicant decide.

Conclusion
4.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Karl B Robinson et al. (US Patent 5592669) involving wear leveling.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE JAZMOND TAYLOR whose telephone number is (571)270-1013. The examiner can normally be reached Alternating first week Mon: 8a-12p, Tues&Wed: 1030a-530p, 2nd week Wed&Thurs: 10:30a-5:30p, Fri: 8a-12p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on 571-270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/BROOKE J TAYLOR/03/14/2022Examiner, Art Unit 2181                                                                                                                                                                                                        
/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181